Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 1 of 14               PageID 3657




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


   AMY D. GOMEZ, administratrix of the         )
   estate of STEVEN N. GOMEZ,                  )
   DECEASED and GABRIELLE HOPE                 )
   GOMEZ, by and through her guardian          )
   DANIELLE HARTHCOCK,                         )
                                               )
          Plaintiffs,                          )
                                               )       Case No. 2:19-cv-02412-JPM-tmp
   v.                                          )
                                               )
   CITY OF MEMPHIS, TENNESSEE;                 )
   SHELBY COUNTY, TENNESSEE;                   )
   OFFICER JOSE FLORES, individually and       )
   in his official capacity; OFFICER A.        )
   HENDERSON, individually and in his          )
   official capacity; OFFICER VINCENT          )
   MACARAEG, individually and in his           )
   official capacity; LIEUTENANT               )
   ROOSEVELT TWILLEY, individually and         )
   in his Official Capacity; AND JOHN DOE      )
   DEFENDANTS 1-15,                            )
                                               )
         Defendants.                           )


  ORDER DENYING DEFENDANT CITY OF MEMPHIS’S MOTIONS IN LIMINE TO
     EXCLUDE EXPERT OPINIONS OFFERED BY DR. GEORGE CARTER AND
                        KENNETH GOODRUM
   ORDER DENYING PLAINTIFFS’ MOTION TO STRIKE THE EXPERT WITNESS
        REPORT AND EXCLUDE TESTIMONY OF MICHAEL D. LYMAN


         Before the Court are Defendant City of Memphis’s (“City”) Motions in Limine to

  Exclude Expert Opinions Offered by Dr. George Carter and Kenneth Goodrum Pursuant to

  F.R.E. 702 and Daubert v. Merrell, filed on August 27 and August 28, 2020 (ECF Nos. 143 &

  144) and Plaintiffs’ Motion to Strike the Expert Witness Report and Exclude Testimony of

  Michael D. Lyman, filed on August 28, 2020 (ECF No. 145).
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 2 of 14                      PageID 3658




          The City moves the Court pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), to exclude the report and testimony of Plaintiffs’

  expert witness as to lost earning capacity, Dr. George Carter, from being offered at trial.

  (ECF No. 143-1 at PageID 1077.) The City argues that Dr. Carter’s “report is inherently

  unreliable… due to factual errors and omission and the use of… double and triple layers of

  hearsay provided by the Plaintiff’s counsel.” (Id.) The City also argues that Dr. Carter’s

  report is irrelevant. (Id.)

          The City also moves the Court pursuant to Fed. R. Evid. 702 and Daubert to exclude

  the report and testimony of Plaintiffs’ expert law enforcement witness, Kenneth Goodrum,

  from being offered at trial. (ECF No. 144-1 at PageID 1124.) The City argues that Goodrum

  has opined on ultimate issues of the case, that Goodrum has not demonstrated knowledge,

  skill or experience regarding the transportation, booking and transfer of prisoners, that certain

  testimony of Goodrum’s is impermissible unscientific speculation and outside his area of

  expertise and that Goodrum’s opinions regarding proximate cause invade the province of the

  jury. (Id.)

          Plaintiffs move the Court pursuant to Fed. R. Evid. 702 to strike the expert report and

  bar the City’s expert law enforcement witness, Michael D. Lyman, from testifying. (ECF No.

  145-7 at PageID 1204.) Plaintiffs argue that “Lyman’s opinions invade the province of this

  Court and are not based on the facts of this case” and that “[n]one of Lyman’s opinions are

  reliable because they are not based upon the facts of this case and his entire report is filled

  with both improper evidentiary determinations and legal conclusions.” (Id.)

          Plaintiffs filed their Response in Opposition to the City’s Motion as to Dr. Carter on

  September 24, 2020. (ECF No. 154.) Plaintiffs argue that the City’s argument goes to Dr.



                                                 2
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 3 of 14                     PageID 3659




  Carter’s application of facts to the methodology and not to his qualifications or the reasoning

  and methodology contained in his report. (ECF No. 154-5 at PageID 1494.) Plaintiffs assert

  that “Dr. Carter has offered opinions based upon accepted factors such as age, education,

  family, household consumption, ability to work and plans for future avenues of employment.”

  (Id.)

          Plaintiffs filed their Response in Opposition to the City’s Motion as to Goodrum on

  September 25, 2020. (ECF No. 156.) Plaintiffs argue that the City’s argument does not go to

  the reasoning or methodology contained in Goodrum’s report and that the City is improperly

  seeking to strike Goodrum’s entire report. (ECF No. 156-3 at PageID 1558.) Plaintiffs

  suggest that the City’s “motion would be better resolved at the appropriate time – if and when

  any [] improper testimony is actually offered at trial.” (Id.)

          The City filed its Response in Opposition to Plaintiffs’ Motion as to Lyman on

  September 25, 2020. (ECF No. 155.) The City argues that (1) facts in the record provide a

  sufficient factual basis for Lyman’s testimony; (2) Lyman’s testimony as to training is

  relevant; (3) under Fed. R. Evid. 704, experts are allowed to make factual conclusions that

  embrace an ultimate issue to be decided by the fact-finder; and (4) under Fed. R. Evid. 703,

  experts can base their opinions on inadmissible facts or data if the evidence is of a type

  reasonably relied upon by experts in the particular field. (See generally id.)

          For the reasons set forth below, the City’s and Plaintiffs’ Motions to exclude the

  expert opinions and bar the experts’ testimony in toto are DENIED. The Court reserves any

  ruling on specific objections to portions of the experts’ testimony.




                                                  3
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 4 of 14                                    PageID 3660




  I.      BACKGROUND

       A. Factual Background

          This action arises out of the death of Steven Gomez while he was in the custody of the

  Shelby County Jail following his arrest by members of the Memphis Police Department. (See

  generally Am. Compl., ECF No. 79.) On June 27, 2018, Gomez was in a parked car with

  three other individuals when MPD officers Jose Flores, Anthony Henderson and Vincent

  Macaraeg, responding to a “suspicious persons” call, arrived at the scene and detained all four

  individuals, including Gomez. (Plaintiffs’ Response to the City’s Statement of Undisputed

  Material Facts, 1 ECF No. 190-13 ¶¶ 1–2.) Gomez and Anthony Crutchfield were placed in

  the back seat of Officer Macaraeg’s car. (Id. ¶ 3.)

          Officer Flores approached the Officer Macaraeg’s car and smelled the odor of “raw

  marijuana.” (Id. ¶ 5.) Officer Flores then noticed that Gomez was chewing a leafy green

  substance. (Id.) Gomez was charged with “Fabricating/Tampering With Evidence. To Wit:

  Marijuana,” “Methamphetamine Possession Felony, and “Possession of Controlled Substance.

  To Wit: Marijuana” and transported to the Shelby County Jail at 201 Poplar Avenue. (Id. ¶ 8;

  Gomez Record of Arrest, ECF No. 190-3 at PageID 2641.)

          Gomez was transported to Regional One Health via non-emergency ambulance on

  June 28, 2018. (ECF No. 190-13 ¶¶ 16–17; see also Plaintiffs’ Response to the Individual

  Officer Defendants’ Statement of Undisputed Material Facts, ECF No. 192-12 ¶ 42.) He was

  treated for ingestion of toxic amounts of methamphetamine and died on July 2, 2018. (ECF




  1
    For purposes of this factual background, the Court will primarily cite the City’s Statement of Undisputed
  Material Facts and the Plaintiffs’ Response. (See ECF Nos. 183-2 & 190-13.) The Court will also cite Plaintiffs’
  Response to the Individual Officer Defendants’ Statement of Undisputed Material Facts to provide some of the
  details not included in the City’s Motion for Summary Judgment. (See ECF No. 192-12; see also ECF No. 183.)
  These facts are all undisputed according to the record and the Parties’ assertions.

                                                         4
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 5 of 14                          PageID 3661




  No. 190-13 ¶ 20.) Methamphetamine toxicity is listed as a cause of death on Gomez’s death

  certificate, with anoxic brain injury and cardiac arrest listed as the first cause of death. (Id.)

          After Gomez’s death, the actions of Officers Flores, Henderson and Macaraeg and

  their supervisor Lieutenant Roosevelt Twilley were investigated. (Id. ¶ 21.) Lt. Twilley had

  been notified regarding the arrests, and it is undisputed that he directed and approved the

  transport of Gomez to jail and not to a hospital. (Plaintiffs’ Response to the Individual Officer

  Defendants’ Statement of Undisputed Material Facts, ECF No. 192-12 ¶¶ 24–25.) Lt. Twilley

  did not go to the scene of the arrest. (Id. ¶ 26.)

          The Memphis Police Department Processing Prisoners Policy (“the Policy”) states that

  “[a]rresting officers should take prisoners to an emergency room/hospital if the prisoners are

  charged with ingesting an illegal substance (tampering with evidence), or who have told

  arresting officers that they have ingested illegal substances.” (ECF No. 191-6 at PageID

  2837; see also ECF Nos. 190-13 ¶ 25 & 192-12 ¶ 45.) MPD Officers do not receive specific

  training on the Policy. (ECF No. 192-12 ¶ 46.)

      B. Procedural Background and the Experts

          Plaintiff Amy Gomez filed this action on June 26, 2019. (ECF No. 1.) The First

  Amended Complaint was filed on April 20, 2020. (ECF No. 79.) The Court granted Plaintiff

  Amy Gomez’s Motion for Joinder on June 30, 2020, joining Decedent Steven Gomez’s

  daughter, Gabriella Hope Gomez, by and through her legal guardian Danielle Harthcock, as

  the real party in interest. (ECF No. 106 at PageID 720.)

          Plaintiffs assert the following causes of action: (1) a claim for violation of Decedent’s

  Fourth and Fourteenth Amendment Rights under 42 U.S.C. § 1983 against the Defendant




                                                   5
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 6 of 14                                PageID 3662




  Officers 2 for their failure to provide adequate medical treatment to Decedent; (2) a § 1983

  Monell claim against the City of Memphis; (3) a § 1983 claim against Shelby County for

  violations of the Fourth, Eighth and Fourteenth Amendments; (4) a negligence claim against

  all Defendants; (5) a gross negligence claim against all Defendants; (6) a negligent hiring,

  retention, supervision and control claim as to the City of Memphis and Shelby County; (7) a

  state law claim for reckless disregard of the health and safety of Decedent; (8) a negligent

  infliction of emotional distress claim; (9) an intentional infliction of emotional distress claim;

  (10) vicarious liability against the City of Memphis and Shelby County; and (11) reckless

  indifference to Gomez’s serious medical needs. (See generally ECF No. 79.)

          On August 27 and August 28, 2020, the instant Motions to exclude expert reports and

  testimony were filed. (ECF Nos. 143–45.) The City moves to exclude the expert report and

  testimony of both Dr. George Carter, a forensic economist and Plaintiffs’ expert as to

  Decedent’s lost earning capacity, and Kenneth Goodrum, Plaintiffs’ law enforcement expert.

  (ECF Nos. 143 & 144.) Plaintiffs move to exclude the expert report and testimony of Michael

  Lyman, the City’s law enforcement expert.

          Dr. Carter’s report sets forth three alternative scenarios that the trier of fact could use

  to assess the Decedent’s lost earning capacity. (ECF No. 154-2.) The first alternative, titled

  “Greyhound”, 3 assumes that the Decedent earned a college degree and earned the national

  average income for the duration of his life expectancy. (Id. at PageID 1378–79.) The second

  alternative, titled “Some College,” assumes based on his parents’ educational background that

  the Decedent attended at least one semester of college but did not earn a degree. (Id. at



  2
   MPD Officers Flores, Henderson and Macaraeg and Lt. Twilley.
  3
   The “Greyhound” alternative assumes the applicability of the Mississippi Supreme Court case Greyhound Lines
  Inc. v. Gerald Sutton, 765 So.2d 1269 (Miss. 2000).

                                                       6
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 7 of 14                       PageID 3663




  PageID 1379.) The third alternative, titled “Minimum Wage,” assumes that the Decedent

  would have earned a minimum wage income for the duration of his life expectancy. (Id.)

         Goodrum’s report “offers opinions relating to: (1) Defendants’ policies and practices

  []; (2) training and supervision []; and (3) law enforcement duties and standards.” (ECF No.

  156-3 at PageID 1559; see also ECF No. 156-1.) Goodrum’s career history includes twenty

  years with the Jackson Police Department in Jackson, Mississippi, where he worked as a

  patrolman and later was promoted to Detective, Sergeant, and finally, Commander (Captain).

  (ECF No. 156-2 at PageID 1548.)

         Lyman’s report offers opinions relating to the same subject matter as Goodrum’s; he is

  the City’s “police practices expert.” (ECF No. 155 at PageID 1505; see also ECF No. 145-1.)

  Lyman specifically opines that the Policy was discretionary and that the actions of the

  Officers and of Lt. Twilley, as well as the training provided to the Officers, were proper. (See

  generally ECF No. 145-1.) Lyman is “a litigation consultant in the field of police practices

  and procedures” and has been employed as such since August 2001. (Id. at PageID 1166.)

  He also worked as a criminal investigator for eleven years and as a certified police instructor

  for three years. (Id.)

  II.    LEGAL STANDARD

         “[A] proposed expert’s opinion is admissible, at the discretion of the trial court,” if (1)

  the witness is qualified by “knowledge, skill, experience, training, or education”; (2) the

  witness’s testimony is relevant, meaning that it “will assist the trier of fact to understand the

  evidence or to determine a fact in issue”; and (3) the witness’s testimony is reliable. In re

  Scrap Metal Antitrust Litig., 527 F.3d 517, 528–29 (6th Cir. 2008) (quoting Fed. R. Evid.

  702). In evaluating the reliability of expert opinion testimony, a trial court must consider



                                                 7
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 8 of 14                       PageID 3664




  whether the testimony is based on “sufficient facts or data” and is the “product of reliable

  principles and methods,” as well as whether the expert “has applied the principles and

  methods reliably to the facts of the case.” See Fed. R. Evid. 702.

            “The party offering the expert’s testimony has the obligation to prove the expert’s

  qualifications by a preponderance of the evidence.” Burgett v. Troy-Bilt LLC, 579 F. App’x

  372, 376 (6th Cir. 2014). But “the rejection of expert testimony is the exception rather than

  the rule.” Fed. R. Evid. 702 advisory committee’s note, 2000 amend. “The task for the

  district court in deciding whether an expert’s opinion is reliable is not to determine whether it

  is correct, but rather to determine whether it rests upon a reliable foundation, as opposed to,

  say, unsupported speculation.”      In re Scrap Metal Antitrust Litig., 527 F.3d at 529–30.

  “[M]ere weaknesses in the factual basis of an expert witness’ opinion bear on the weight of

  the evidence rather than on its admissibility.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797,

  801 (6th Cir. 2000) (quoting United States v. L.E. Cooke Co., 991 F.2d 336, 342 (6th Cir.

  1993) (internal quotation marks and alterations omitted)).

  III.      ANALYSIS

         A. Dr. George Carter

            The City argues that Dr. Carter’s report is inadmissible because it is neither based on

  sufficient facts or data nor is it the product of reliable principles and methods. (See generally

  ECF No. 143; see also Fed. R. Evid. 702(b)–(c).) Specifically, the City argues that the facts

  on which Dr. Carter relies were “spoon fed” to him by counsel for the Plaintiffs and that, for

  part of his analysis, he erroneously assumed the applicability of the Missisippi case

  Greyhound. (See ECF No. 143-1 at PageID 1079–88.)




                                                   8
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 9 of 14                                  PageID 3665




          Plaintiffs argue that the facts the City claims were “spoonfed” to Dr. Carter have now

  been supported by deposition testimony and “there is nothing improper about an expert

  relying on factual assumptions provided by counsel if those facts are supported in the record.”

  (ECF No. 154-5 at PageID 1498–99 (citing McLean, 224 F.3d at 801).) Plaintiffs further

  argue that the Greyhound alternative is not inconsistent with the most applicable Tennessee

  case, Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 704 (Tenn. App. 1999). (ECF No. 154-5 at

  PageID 1500–02.)

            The Court finds that there is no basis to exclude Dr. Carter’s report or testimony in

  toto. The revised report 4 properly relies on facts in the record 5 and any arguable weaknesses

  in those facts go to the weight of the evidence and not its admissibility. McLean, 224 F.3d at

  801. While reference to the Greyhound case itself may be improper, the testimony based in

  part on its analysis is the product of a reliable method. Fed. R. Evid. 702(c). Dr. Carter

  considered the Decedent’s age, capacity and ability to work, experience, and potential future

  avenues of employment, as well as his marital status. (ECF No. 154-5 at PageID 1502; see

  also generally ECF No. 154-2.) These factors are consistent with the Tennessee case of

  Overstreet, which notes that “proof concerning impairment of earning capacity is, to some

  extent, speculative and imprecise” and that “[i]mpairment of earning capacity is not

  necessarily measured by an injured person’s employment or salary at the time of the injury.”

  4 S.W.3d at 704.

          The alternatives offered by Dr. Carter are each based on facts supported by the record

  and are the product of reliable methods. Moreover, the jury remains free to choose among


  4
    Dr. Carter’s revised report is located on the docket at ECF No. 154-2; the original report is located on the
  docket at ECF No. 154-1.
  5
    Specifically, the revised report relies on the depositions of Amy Gomez and Danielle Mia Harthcock. (See
  ECF No. 154-5 at PageID 1497; see also ECF No. 154-2.)

                                                        9
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 10 of 14                    PageID 3666




  these alternatives or to reject them entirely and calculate economic loss in some other way.

  The Court therefore DENIES the City’s Motion to preclude Dr. Carter’s testimony at trial and

  to strike his expert report.

      B. Kenneth Goodrum

          The City argues that Goodrum’s report and testimony are inadmissible because

  Goodrum opines as to ultimate issues of law in the case and is unqualified because he has no

  expertise in booking or transporting suspects. (ECF No. 144-1 at PageID 1125–28.) The City

  specifically objects to statements in Goodrum’s report that the Officers were “embarrassed

  and angry” as constituting unsupported speculation that is not based on scientific methods and

  to the admissibility of Goodrum’s opinion that the City’s failure to train was a proximate

  cause of Decedent’s death embraces an element of Plaintiffs’ burden of proof. (Id. at PageID

  1128–30.)

          Plaintiffs argue that many, if not all, of the opinions the City objects to as

  impermissible legal conclusions instead “state the applicable standards of care, the proper

  (and improper) police techniques, the proper training and supervision required of police

  officers” and that such testimony is permissible. (ECF No. 156-3 at PageID 1565.) Plaintiffs

  also assert that Goodrum is qualified based on almost twenty-five years in law enforcement

  and service both as a patrolman and in supervisory positions. (Id. at PageID 1566.)

          Expert witnesses “may testify about ‘discrete police-practice issues’ so long as the

  ‘experts are properly credentialed and their testimony assists the trier of fact.’” Campbell v.

  City of Springboro, 788 F. Supp. 2d 637, 662 (S.D. Ohio 2011) (quoting Champion v.

  Outlook Nashville, Inc., 380 F.3d 893, 908 (6th Cir. 2004)). Goodrum’s nearly twenty-five

  years in law enforcement and experience both as a patrolman and as a supervisor suggest that



                                                10
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 11 of 14                      PageID 3667




  he is properly credentialed. The Court will not rule otherwise until Plaintiffs have had an

  opportunity to lay a proper foundation through testimony.

         Goodrum’s opinions in his report relate to “the proper actions of individual officers in

  one discrete situation.”   Champion, 380 F.3d at 908.        Whether Goodrum’s conclusions

  constitute improper testimony as to ultimate issues of law or proper testimony as to discrete

  police practice issues will be more readily determinable at the time he testifies. “Whether an

  expert’s testimony embraces an improper legal conclusion often turns on the phrasing of the

  question posed.” Sierra v. Williamson, No. 4:10-CV-00079-TBR, 2013 WL 228333, at *7

  (W.D. Ky. Jan. 22, 2013); see also Hobbs v. Legg Mason Inv. Counsel & Trust Co., N.A.,

  Civil Action No. 3:09-CV-9-SA-DAS, 2011 WL 304421, at *5 (N.D. Miss. Jan. 25, 2011)

  (finding that “wholesale exclusion of [an expert’s] testimony would be premature” prior to

  trial, even though if the expert’s “testimony mirror[ed] the report, some of it [would] likely be

  admissible, while some [would] likely be inadmissible”).

         The Court therefore DENIES the City’s Motion to preclude Goodrum’s testimony at

  trial and to strike his expert report. The Court reserves a ruling on specific objections to

  Goodrum’s qualifications or to his conclusions until the record is more fully developed.

     C. Michael D. Lyman

         Plaintiffs’ argue that Lyman’s report includes conclusions that are (1) based on

  unreliable facts; (2) medical opinions he is not qualified to offer; and (3) irrelevant. (See

  generally ECF No. 145-7.) Plaintiffs primarily object to Lyman’s conclusion that the Policy

  is discretionary, not mandatory, and to his related conclusions. (Id. at PageID 1206–10,

  1214–15.)




                                                 11
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 12 of 14                         PageID 3668




         The City argues that Lyman’s conclusion that the Policy is discretionary is based on

  facts contained in the record and is therefore admissible. (ECF No. 155 at PageID 1507–11,

  1514–18.) The City further argues that Lyman’s conclusions regarding the Officers’ training

  are directly relevant to dispute Plaintiffs’ “framing of the failure to train question posed in this

  case.” (Id. at PageID 1514.)

         Because Lyman’s report is based on facts in the record, primarily the deposition

  testimony of Officer Flores and Lt. Twilley, the Court will not exclude his testimony as

  having an insufficient factual basis. The Court agrees with the City that the question of

  whether the Policy is permissive or mandatory is within the purview of the jury. (ECF No.

  155 at PageID 1508.)        Plaintiffs’ objection to Lyman’s conclusion that the Policy is

  discretionary goes to the weight and credibility of Lyman’s testimony, not to its admissibility.

  McLean, 224 F.3d at 801. The same is true of Lyman’s conclusion that Lt. Twilley’s had

  discretion not to require Officer Flores to take Decedent to the hospital. (See ECF No. 145-1

  at PageID 1181.)

         The Court finds that the conclusions in Lyman’s report are not medical opinions.

  Plaintiffs object to Lyman’s statements that “it was reasonable for officers to conclude that

  Gomez had ingested only marijuana at the scene of his arrest and that he was not in need of

  medical attention at the time” (ECF No. 145-1 at PageID 1176) and that “[a]ssuming

  marijuana was the only substance Mr. Gomez ingested while in MPD custody, there was no

  need for medical attention prior to his being delivered to the Shelby County Jail” (Id. at

  PageID 1183). As to the first conclusion, Plaintiffs mischaracterize the statement as a medical

  opinion. Lyman does not opine that the Decedent did not need medical attention at the scene

  of the arrest; rather, he opines that the Officers could have reasonably concluded that medical



                                                  12
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 13 of 14                         PageID 3669




  attention was not necessary. That conclusion is based on common knowledge available to

  police officers. And while the phrasing of the second conclusion could be understood as a

  medical conclusion, the Court will not exclude that testimony at this time. A properly phrased

  question could elicit that same testimony as an expert opinion based in Lyman’s law

  enforcement expertise and not an improper medical opinion. See Torres v. Cnty. of Oakland,

  758 F.2d 147, 151 (6th Cir. 1985) (“[A] more carefully phrased question could have elicited

  similar information and avoided the problem of testimony containing a[n improper]

  conclusion.”).

         The Court further finds that Lyman’s testimony regarding the training and

  qualifications of the Officers is relevant. Plaintiffs’ case relies in part on the argument that the

  City is liable for its failure to train the Officers as to the specific Policy at issue in the case.

  (See ECF No. 79 ¶ 64.) Lyman’s testimony regarding the sufficiency of the training provided

  to the Officers therefore is relevant as it has a tendency to make the fact that the City failed to

  sufficiently train the Officers less probable. Fed. R. Evid. 401(a).

         Plaintiffs’ final objection to Lyman’s report asserts that his opinion that the Decedent

  consumed methamphetamine while incarcerated at Shelby County Jail and not while in the

  custody of MPD officers is based on unreliable double and triple hearsay statements and

  improperly instructs the jury on how they should rule on a factual issue. (ECF No. 145-7 at

  PageID 1215–17.) But experts in a civil case are permitted to opine as to ultimate issues of

  fact, provided the proffered opinions are helpful to the trier of fact. See Fed. R. Evid. 701–02

  & 704(a). Experts are further permitted to rely on inadmissible facts or data if “experts in the

  particular field would reasonably rely on those kinds of facts or data in forming an opinion on

  the subject[.]” Fed. R. Evid. 703. Because Plaintiffs’ argument fails to address whether



                                                  13
Case 2:19-cv-02412-JPM-tmp Document 221 Filed 03/31/21 Page 14 of 14                   PageID 3670




  Lyman’s conclusion would be helpful to the trier of fact and whether the inadmissible hearsay

  on which it is based is the sort of fact an expert in Lyman’s field would reasonably rely on,

  the Court will not exclude the testimony at this time.

         The Court finds that Lyman’s report (1) is based on facts in the record; (2) does not

  proffer medical opinions he is unqualified to offer; and (3) is relevant. Therefore, the Court

  DENIES Plaintiffs’ Motion to strike Lyman’s report and exclude his testimony.

  IV.    CONCLUSION

         For each of the reasons set forth above, the City’s and Plaintiffs’ Motions to exclude

  the testimony and reports of Dr. Carter, Goodrum and Lyman are DENIED. The Parties may

  object to specific expert testimony once the record is further developed.

         SO ORDERED, this 31st day of March, 2021.

                                                            /s/ Jon P. McCalla
                                                           JON P. McCALLA
                                                           UNITED STATES DISTRICT JUDGE




                                                 14
